Citation Nr: 0021885	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1954 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1998, which denied the veteran's application to 
reopen a claim for service connection for nose fracture 
residuals.  


FINDINGS OF FACT

1.  Service connection for residuals of a nasal fracture was 
denied by the Board in April 1997, in part on the basis that 
current disability was not shown.    

2.  Evidence received since that determination includes 
medical evidence of current nasal disability, which bears 
substantially and directly on the matter in question.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
nasal fracture is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for residuals of a fracture 
of the nasal bone was denied by the Board in April 1997.  
That decision is final, and the claim may not be considered 
on the same factual basis.  38 U.S.C.A. § 7104(b) (West 
1991).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).   "New and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
February 1990 determination must be considered.  Evans v. 
Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the previous determination 
included service medical records, which did not show any 
evidence of a fractured nose, or residuals thereof, the 
report of a VA examination in March 1994, which, although 
reporting a diagnosis of status post fracture of the nasal 
bone, did not note any positive findings other than 
congestion, and the veteran's written statements that he had 
sustained the claimed nasal fracture during a boxing match in 
service.  The Board denied the claim on the basis that there 
were no current residuals of a fractured nasal bone.  

Evidence received subsequent to that decision includes a 
written statement from the veteran, in which he claimed that 
his nose had been broken during an assault in which he had 
been beaten up while he was on liberty, and that he had not 
been able to breathe through his nose since that time.  He 
also stated that he had been monitored in his sleep at a VA 
facility, and that he was found to go as long as 49 seconds 
without breathing in his sleep.  He underwent an operation, 
to "cut" air passages in his nose and throat, although he 
still was not doing well.  

In addition, the veteran submitted medical evidence, 
consisting of patient data showing his treatment at the VA 
medical center (VAMC) in Little Rock from April to November, 
1994.  These records show during a hospitalization in 
November 1994, he underwent repair of the palate, pharynx, 
and uvula, and repair of the nasal septum.  The final 
diagnosis was obstructive sleep apnea due to deviated nasal 
septum.  

This new evidence, providing a diagnosis of a deviated nasal 
septum, and secondary obstructive sleep apnea, is so 
significant that it must be considered in connection with the 
evidence previously of record.  In this regard, the claim was 
previously denied on the basis that the current examination 
had only shown congestion, and, therefore, there were no 
residuals of a nasal fracture shown.  However, a deviated 
nasal septum was not reported at that time, nor was sleep 
apnea.  Additionally, for the purpose of determining whether 
evidence is new and material, evidence is presumed credible 
and accorded full weight; the evidence is weighed and 
credibility assessed after the claim is reopened.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  Accordingly, the claim is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old, to determine whether a well-grounded claim has 
been submitted, and, if so, decide the issue on the merits.  
Elkins v. West, 12 Vet.App. 209 (1999).


ORDER

The claim for entitlement to service connection for residuals 
of a nasal fracture is reopened by the submission of new and 
material evidence.


REMAND

As noted above, the issue of service connection for residuals 
of a nasal fracture has been reopened by the submission of 
new and material evidence, and the issue must now be 
considered on the basis of whether the claim is well-
grounded, and, if so, whether an allowance on the merits is 
warranted.  Elkins v. West, 12 Vet. App. 209 (1999).  
However, he has not been provided an opportunity to present 
evidence on the well grounded claim issue before the original 
triers of fact, or an explanation of what evidence was 
missing from his claim, pursuant to 38 U.S.C.A. § 5103(a), 
and an opportunity to supply such evidence.  See Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Accordingly, 
the case must be returned to the agency of original 
jurisdiction for initial review on that issue.  

Additionally, the evidence that has been determined to be new 
and material was submitted after the case had been referred 
to the Board, and, hence, was forwarded directly to the 
Board; the RO must have an opportunity to review the claim in 
light of this evidence.  Further, this evidence refers to the 
existence of other potentially relevant evidence which must 
be obtained.  Specifically, the patient data indicated that 
the veteran was treated on several occasions from April to 
November, 1994, for ENT problems, including the deviated 
septum.  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following action: 

1.  The RO should obtain all records, 
including X-rays, of the veteran's 
treatment for ear, nose and throat 
complaints, to specifically include a 
deviated nasal septum and sleep apnea, 
from January 1994 to the present, from the 
Little Rock VAMC.  If these records 
indicate the existence of earlier relevant 
treatment records, such records should be 
obtained as well.

2.  The RO should inform the veteran of 
the elements of a well-grounded claim, 
including the requirement that there be 
competent evidence of (1) service 
incurrence, (2) current disability, and 
(3) a nexus between inservice symptoms and 
current disability, and that (2) and (3) 
generally require medical evidence.  In 
addition, the appellant should be notified 
that he may submit additional evidence and 
argument in support of his claim, 
including medical evidence.   

3.  After allowing time for the receipt of 
additional evidence, the RO should review 
the veteran's claims folder and ensure 
that the requested development has been 
conducted and completed in full; if any 
development is incomplete or inadequate, 
appropriate corrective action must be 
taken.  See Stegall, supra. 

4.  Once the file has been determined to 
be ready for review, the RO should again 
adjudicate the veteran's claim for service 
connection for residuals of a nasal 
fracture, in light of all of the evidence 
of record, to determine whether the claim 
is well-grounded, and, if so, whether an 
allowance on the merits is warranted.   

5.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which includes citation to all 
relevant regulations, and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 


